UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7155


JOHN V. GOUGH, JR.,

                      Plaintiff – Appellant,

          v.

CALVERT COUNTY DETENTION CENTER; MISTY BELL; CAPTAIN KEVIN
CROSS; ANN UENO; PHYSICIAN’S ASSISTANT; GUARD; GUARD,

                      Defendants – Appellees,

          and

CAPTAIN COOK; MS. ANN C., Psychiatrist,

                      Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:15-cv-03095-DKC, 8:15-cv-03434-DKC)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John V. Gough, Jr., Appellant Pro Se. Daniel Karp, Sandra Diana
Lee, KARPINSKI, COLARESI & KARP, PA, Baltimore, Maryland; Megan
Green Anderson, Eric Matthew Rigatuso, ECCLESTON & WOLF, PC,
Hanover, Maryland; Christopher Kent Mangold, LAW OFFICE OF
ANTHONY D. DWYER, Lutherville-Timonium, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

        John V. Gough, Jr., seeks to appeal the district court’s

order granting Appellees’ motions for summary judgment on his

civil       rights   complaint.        We    dismiss     the    appeal    for    lack   of

jurisdiction because the notice of appeal was not timely filed.

        Parties      are    accorded    30       days   after    the     entry   of     the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                             “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

        The district court’s order was entered on the docket on

June 8, 2016. *            The notice of appeal was filed on August 25,

2016.       Because Gough failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   dispense        with   oral   argument       because      the   facts   and   legal




        *
       Gough’s notice of appeal incorrectly identifies April 7,
2016, as the date that the judgment was entered.



                                             3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4